Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about November 12, 2008, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the third degree and attempted assault in the third degree, and placed him with the Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence {see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations on identification. The victim made a prompt and reliable identification, which was corroborated by appellant’s actions evincing a consciousness of guilt, as well as by observations by the arresting officer that warranted the inference that appellant possessed and discarded the victim’s property. The latter evidence also supported the inference that when appellant hit the pursuing victim, he did so for the purpose of forcibly retaining {see Penal Law § 160.00 [1]) the property he had just stolen from her. We have considered *477and rejected appellant’s remaining claims. Concur — Gonzalez, P.J., Mazzarelli, Andrias, Nardelli and Richter, JJ.